IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                June 19, 2008
                               No. 07-50923
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MINOR DAVID MEDINA-DOBLADO

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:07-CR-51-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Minor David Medina-Doblado appeals from his conviction and sentence for
illegal reentry into the United States after deportation. Although he initially
challenged the district court’s application of U.S.S.G. § 2L1.2(b)(1)(B) to his
sentence based upon his prior Colorado conviction, the Government
subsequently supplemented the record with additional documentation regarding
that conviction. In response, Medina-Doblado conceded that, under plain error



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50923

review, the supplemental documentation was sufficient to show that his sentence
was correctly calculated.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Medina-Doblado
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This argument is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998). United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 128 S. Ct. 872
(2008).
      The district court’s judgment is AFFIRMED.




                                        2